 
10039 Bissonnat, Suite 250
American
Houston, Texas 77035
Surgical
Tel. :(713) 779-9800
Holdings
Fax. (713)779-9862

 
 
 
October 16, 2007
 
Peter Goldstein
11053 Canary Island Court
Plantation, FL 33324
 
Re: Share Transfer Restrictions
 
Dear Peter:
 
The purpose of this letter is to set forth our agreement with respect to the
transfer of shares of the Common Stock, par value $0.001 per share, of American
Surgical Holdings, Inc. (the "Company"), of which you are the beneficial owner
on the date of this letter (the "Shares"). For purposes of this agreement, the
term "beneficial owner" will have the meaning given to such term in SEC Rule
13c1-3, which includes, among other things, the power to dispose or to direct
the disposition of such Shares.
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned hereby agrees that, for the period
described below (the "Lock-Up Period"), he will not (1) offer, sell, contract to
sell, pledge, grant any option to purchase, make any short sale or otherwise
dispose of any Shares, or (ii) engage directly or indirectly in any transaction
the likely result of which would involve a transaction prohibited by clause (i).
The foregoing restriction is expressly precludes the undersigned. from engaging
in any hedging or other transaction which is designed to, or reasonably expected
to lead to, or result in, a sale or disposition of the Shares even if such
Shares would be disposed of by someone other than the undersigned. Such
prohibited hedging or other transactions would include without limitation, any
short sale or any purchase, sale or grant of any right (including without
limitation any put or call Option) with respect to any of the Shares or with
respect to any security that includes, relates to, or derives any significant
part of its value from the Shares.
 
The Lock-Up Period shall begin on such date that the undersigned has completed
the sale of a minimum. of 25,000 shares of Common stock, and shall continue
until the earliest to occur of:
 
    1.     The. Company has repaid, renegotiated, satisfied. in full or
converted into equity of the Company, the $2,715,000.00 of notes payable issued
in the bridge financing completed on or about July 2, 2007; or
 
    2.     The Company has completed a registered offering of $3 million or
more.
 
http://asainc.us 
 

--------------------------------------------------------------------------------


 
 
 
October 16, 2007 Page 2
 
Notwithstanding the foregoing restrictions on transfer, the undersigned may, at
any Time and from time to time during 'the Lock-Up Period., transfer the Shares
(1) as bona fide gifts or transfers by will or intestacy, or (ii) to any trust
for the direct or indirect benefit .of the undersigned or the immediate family
of the undersigned, provided that any such transfer shall not involve a
disposition for value, provided, that, in the case of any gift or transfer
described in clauses () or (ii), each donee or transferee agrees in writing to
be bound by the terms and conditions contained herein in the same .manner as
such terms and conditions apply to the undersigned. For purposes hereof,
"immediate funny" means any relationship by blood, marriage or adoption, not
more remote than first cousin.
 
The undersigned hereby consents to the imposition of "stop transfer"
instructions with the Company's transfer agent relating to the securities
subject to this agreement and agrees promptly to raise such securities to be
presented to the Company's transfer agent with instructions to reissue the
certificates with a legend disclosing the material terms of this lock up"
agreement.
 
By signing this letter the undersigned acknowledges that he is legally bound by
the terms of this letter.
 
Very truly yours,
 
American Surgical Holdings, Inc.
 
 
 
By:  /s/  Zak W. Elgamal        
        Zak W. Elgamal
      Chief Executive Officer
 
Agreed-to and accepted:
 
 
 
By:  /s/  Peter Goldstein        
        Peter Goldstein
 